DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Drexler (Reg. No. 47535) on 04/27/2022.The application has been amended as follows: 

1. (Currently Amended) A hybrid automatic repeat request (HARQ) feedback processing method, comprising:
generating control information by a first communication node; and 
sending, by the first communication node, the control information to a second communication node; 
wherein the control information comprises HARQ feedback time indication information used for determining HARQ feedback time by the second communication node the HARQ feedback time indication information comprises a time length of the HARQ feedback time, and the time length comprises at least one of:
the time length being N times as long as a potential transmission period of the control information;
the time length being N times as long as a basic allocation unit of a potential transmission period of the control information; or
the time length being N times as long as a negotiated allocation unit negotiated by the first communication node with the second communication node; 
wherein N is an integer greater than or equal to 1;
wherein the potential transmission period of the control information comprises M orthogonal frequency division multiplexing (OFDM) symbol sets, each of the M OFDM symbol sets comprises Z OFDM symbols, and a subcarrier spacing corresponding to each of the Z OFDM symbols is an integer multiple of 15 KHz or a power of 2 times of 15 KHz; wherein M and Z are both integers greater than or equal to 1;  
wherein a time length of the each of the M OFDM symbol sets is equal to the basic allocation unit of the potential transmission period of the control information; and
wherein the potential transmission period of the control information or the basic allocation unit of the potential transmission period of the control information is predefined or configured by the first communication node.
2. – 5. (Canceled).
6. (Currently amended) A hybrid automatic repeat request (HARQ) feedback processing method, comprising:
receiving, by a second communication node, control information sent by a first communication node; and
determining, by the second communication node according to the control information, time for sending an HARQ feedback; wherein the control information comprises HARQ feedback time indication information, the HARQ feedback time indication information comprises a time length of the HARQ feedback time, and the time length comprises at least one of:
the time length being N times as long as a potential transmission period of the control information;
the time length being N times as long as a basic allocation unit of a potential transmission period of the control information; or
the time length being N times as long as a negotiated allocation unit negotiated by the first communication node with the second communication node; 
wherein N is an integer greater than or equal to 1;
wherein the potential transmission period of the control information comprises M orthogonal frequency division multiplexing (OFDM) symbol sets, each of the M OFDM symbol sets comprises Z OFDM symbols, and a subcarrier spacing corresponding to each of the Z OFDM symbols is an integer multiple of 15 KHz or a power of 2 times of 15 KHz; wherein M and Z are both integers greater than or equal to 1; and
wherein a time length of the each of the M OFDM symbol sets is equal to the basic allocation unit of the potential transmission period of the control information;
wherein the potential transmission period of the control information or the basic allocation unit of the potential transmission period of the control information is predefined or configured by the first communication node to the second communication node.
7. – 22. (Canceled) 
23. (Currently Amended) A communication node, comprising: 
a first processor; 
a first memory; and 
a first communication bus;
wherein the first communication bus is configured to implement connection and communication between the first processor and the first memory; and
wherein the first processor is configured to execute a control information processing program stored in the first memory to implement the steps of a HARQ feedback processing method, comprising:
comprising:
generating control information by a first communication node; and 
sending, by the first communication node, the control information to a second communication node; 
wherein the control information comprises HARQ feedback time indication information used for determining HARQ feedback time by the second communication node the HARQ feedback time indication information comprises a time length of the HARQ feedback time, and the time length comprises at least one of:
the time length being N times as long as a potential transmission period of the control information;
the time length being N times as long as a basic allocation unit of a potential transmission period of the control information; or
the time length being N times as long as a negotiated allocation unit negotiated by the first communication node with the second communication node; 
wherein N is an integer greater than or equal to 1;
wherein the potential transmission period of the control information comprises M orthogonal frequency division multiplexing (OFDM) symbol sets, each of the M OFDM symbol sets comprises Z OFDM symbols, and a subcarrier spacing corresponding to each of the Z OFDM symbols is an integer multiple of 15 KHz or a power of 2 times of 15 KHz; wherein M and Z are both integers greater than or equal to 1;  
wherein a time length of the each of the M OFDM symbol sets is equal to the basic allocation unit of the potential transmission period of the control information; and
wherein the potential transmission period of the control information or the basic allocation unit of the potential transmission period of the control information is predefined or configured by the first communication node.

24. (Currently Amended) A communication node, comprising: 
a second processor; 
a second memory; and 
a second communication bus;
wherein the second communication bus is configured to implement connection and communication between the second processor and the second memory; and
wherein the second processor is configured to execute a control information processing program stored in the second memory to implement the steps of a HARQ feedback processing method, comprising:
receiving, by a second communication node, control information sent by a first communication node; and
determining, by the second communication node according to the control information, time for sending an HARQ feedback; wherein the control information comprises HARQ feedback time indication information, the HARQ feedback time indication information comprises a time length of the HARQ feedback time, and the time length comprises at least one of:
the time length being N times as long as a potential transmission period of the control information;
the time length being N times as long as a basic allocation unit of a potential transmission period of the control information; or
the time length being N times as long as a negotiated allocation unit negotiated by the first communication node with the second communication node; 
wherein N is an integer greater than or equal to 1;
wherein the potential transmission period of the control information comprises M orthogonal frequency division multiplexing (OFDM) symbol sets, each of the M OFDM symbol sets comprises Z OFDM symbols, and a subcarrier spacing corresponding to each of the Z OFDM symbols is an integer multiple of 15 KHz or a power of 2 times of 15 KHz; wherein M and Z are both integers greater than or equal to 1; and
wherein a time length of the each of the M OFDM symbol sets is equal to the basic allocation unit of the potential transmission period of the control information;
wherein the potential transmission period of the control information or the basic allocation unit of the potential transmission period of the control information is predefined or configured by the first communication node to the second communication node.
25.- 27. (Canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “sending, by the first communication node, the control information to a second communication node; wherein the control information comprises HARQ feedback time indication information used for determining HARQ feedback time by the second communication node the HARQ feedback time indication information comprises a time length of the HARQ feedback time, and the time length being N times as long as a potential transmission period of the control information; the time length being N times as long as a basic allocation unit of a potential transmission period of the control information; wherein the potential transmission period of the control information comprises M orthogonal frequency division multiplexing (OFDM) symbol sets, each of the M OFDM symbol sets comprises Z OFDM symbols, and a subcarrier spacing corresponding to each of the Z OFDM symbols is an integer multiple of 15 KHz or a power of 2 times of 15 KHz; wherein M and Z are both integers greater than or equal to 1;  wherein a time length of the each of the M OFDM symbol sets is equal to the basic allocation unit of the potential transmission period of the control information; and
wherein the potential transmission period of the control information or the basic allocation unit of the potential transmission period of the control information is predefined or configured by the first communication node..” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,6, 23 and 24.Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468